DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 23JUL2021 has been entered. Claims 1 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 23JUL2021 have been fully considered. While the U.S.C. §§ 112 Rejection has been withdrawn, argument as to the U.S.C. § 103 Rejections are not persuasive:

Argument 1: Il. Claim Rejections — 35 U.S.C. §112: “In view of the foregoing amendments, Applicant respectfully requests that the rejection under 35 U.S.C. §112(b) be withdrawn.”
Response 1: based on the amendment the Rejection is withdrawn.

Argument 2: IV. Claim Rejections — 35 U.S.C. § 102: “Achamola fails to disclose the feature “the changing condition is one of combinations of determination result and movement information, the determination result indicates that the electronic device is located in an outdoor environment or a non-outdoor environment, and the movement information indicates that the electronic device is in motion or stationary” recited in claims 1 and 11.”
Response 2: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claims 1 and 11 have changed. Applicant’s arguments with respect to Independent Claims 1 and 11 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection. 
The Examiner further notes that under a Broadest Reasonable Interpretation (see e.g., MPEP 2111) claims must be “given their Broadest Reasonable Interpretation (BRI) consistent with the specification.” As explained in the Rejection (below), combinations of determination result and movement information is not interpreted as a requirement for a combination that includes both determination result and movement information. 
Regardless, the Rejection now includes prior that teaches both determination result and movement information.

Claim Rejections under 35 U.S.C. § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 5, 7, 8, 10, 11, 13 – 15, 17, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0339627 to ACHAMOLA et al. (hereinafter “ACHAMOLA”) in view of U.S. Patent Publication 2011/0183726 to DENG.

Regarding Claim 1 (Currently Amended), ACHAMOLA discloses a method for optimizing a network search in an Out-of-Service (OoS) state, used in an electronic device, comprising:
performing a network search operation when the electronic device enters an OoS state (the UE 115 may perform a scan to detect for PLMNs while in the OOS state. [¶ 0031]), wherein the network search operation comprises: 
obtaining movement information sensed by a sensing device and a determination result indicating whether a global satellite positioning system (GPS) signal is received (In decision block 420, the UE 115 determines if the UE 115 is in a static state.  This static state determination may be performed by a motion-detecting sensor.  The motion-detecting sensor may be one or more of the following: an accelerometer, a gyroscope, a global positioning sensor (GPS), a gravity sensing device and the GPS being mutually exclusive, 2)  to the obtaining and determination being mutually exclusive (e.g., the movement information could be obtained from the GPS reception), or 3) to the obtaining and determination being performed in any particular order (e.g., whether the GPS reception follows or is somehow “based” on obtaining movement information, or 4) to any determination beyond an indication of GPS reception (i.e., no claim to further determination of e.g., an non-outdoor/outdoor location).); 
setting a first OoS timer and a second OoS timer according to the movement information and the determination result, wherein the first OoS timer counts a search interval for searching for an available network and the second OoS timer counts a sleep interval (the UE 115 may perform a scan to detect for PLMNs while in the OOS state.  The scan may occur within a PLMN scan window which may be repeated until the UE 115 identifies a PLMN with which the UE 115 may connect.  During each PLMN scan window, the UE 115 may sleep for much of the time and may wake up periodically to search for PLMNs.  For example, a PLMN scan window may include an active scan time interval and a sleep time interval.  Thus, the UE 115 may power down as much circuitry as possible during the sleep time interval in order to conserve battery power and other ;
activating the first OoS timer and searching for an available network; activating the second OoS timer to time the sleep interval when the search interval expires (FIG. 3A illustrates an example of a timing diagram 300 for PLMN search in static state using sensor inputs. [¶ 0035] … Timing diagram 300 illustrates a conventional PLMN search performed by a UE 115 in an OOS state over a time period t. Time period t comprises a number of PLMN scan windows 305-a, 305-b, and 305-n. Each of the PLMN scan windows 305-a, 305-b, and 305-n may be comprised of active scan time intervals 310-a, 310-b, and 310-n, and sleep time intervals 315-a, 315-b, and 315-n, respectively.  During a conventional PLMN search, each of the active scan time intervals 310-a, 310-b, and 310-n may be fixed in duration and equal to each other.  Similarly, sleep time intervals 315-a, 315-b, and 315-n may be fixed in duration and equal to each other. [¶ 0036]); and
the step of performing the network search operation is executed again when the sleep interval expires (The PLMN scan windows 305-a, 305-b, and 305-n may repeat indefinitely until the UE 115 runs out of power or finds a PLMN to initiate a wireless connection with. [¶ 0036])
wherein the search interval or the sleep interval change according to a changing condition of the electronic device (When a user equipment (UE) remains in a static state for a period of time, there may be a reduced need to search for available public land mobile networks (PLMNs) at regular intervals under normal operations.  Because the UE has remained in a ; and
wherein the changing condition is one of combinations of determination result and movement information, the determination result indicates that the electronic device is located in an outdoor environment or a non-outdoor environment, and the movement information indicates that the electronic device is in motion or stationary (a UE 115 may track the amount of time that the UE 115 remains in a static state. …If the amount of time that the UE 115 remains in a static state satisfies a predetermined static state time threshold, then the UE 115 may adjust the PLMN scan window 355, as illustrated in the PLMN scan windows 355-b and 355-c. … one of combinations of determination result and movement information is interpreted to include at least one of any/all combinations - and not a requirement to include both combinations of determination result and movement information. That is the claim element is interpreted as: 
wherein the changing condition is one of combinations of 1) an indication that the electronic device is located in an outdoor environment or a non-outdoor environment and 2) and indication that the electronic device is in-motion or stationary.
Where the combinations include:
device is outdoor
device is non-indoor
device is in-motion
device is stationary
device is outdoor and in-motion 
device is outdoor and stationary 
device is non-door and in-motion 
device is non-door and stationary 

While ACHAMOLA discloses at least one of the combinations i.e., one of in-motion or device is stationary, in the spirit of the present invention, and in the same field of endeavor, DENG teaches combinations i.e. one of outdoor device or non-indoor (method 30 for determining a network search interval is illustrated in FIG. 3.  As in embodiment methods 10 and 20, a mobile device may attempt to connect to a network, step 11, determine if the attempt failed, determination step 12, and if the attempt did not fail (i.e., determination step 12="No"), proceed with normal cellular communication operations, step 13, as described above with reference to FIGS. 1 and 2.  If the attempt to connect to a network failed (i.e., determination step 12="Yes"), the mobile device may prompt the user (e.g., in a question presented on the display) to input an answer or information that may be useful in selecting the appropriate one of a plurality of sleep duration data tables, step 31.  For example, in step 31, the mobile device may pose the question which asks whether the user is located inside a building where network coverage may not be available.  Thus, if the user responds to the prompt by indicating that the mobile device is located within a building where network coverage is unavailable, the mobile device may select a sleep duration data table that is appropriate to such circumstances. [¶ 0024])


Regarding Claim 3 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA further discloses wherein the search interval and the sleep interval are obtained from a look-up table (A UE may engage in an automatic search mode if the UE has no registered public land mobile network (PLMN) that is readily available in its particular location.  During this automatic search, the UE may scan continuously for available PLMNs that are associated with that UE's PLMN priority list.  This scanning process may occur during a PLMN scan window that includes an active scan time interval and a sleep time interval.  If there is no registered PLMN that is found in the first scan, the process repeats itself for another PLMN scan window interval.  Under normal operations, this process will repeat itself until a registered PLMN is found, even if the UE remains in the same location.  As the number of PLMNs available to be used by a UE may not generally change while the UE is in a same location (meaning that the UE is in a static state), repeated and continuous searching for PLMNs may not be an efficient use of the UE power and other resources. [¶ 0003] … Timing diagram 300 look-up table” is found in the present disclosure, consistent with ¶ 0034 of the present published Specification: “The look-up table can be in any form of data/storage structure and/or implemented in hardware/software forms.” Therefore, “look-up table” is interpreted as interval values that exist and are retrieved (i.e., “looked-up”) from storage/memory/media (as opposed to interval values that are e.g., calculated/computed in real-time).)

Regarding Claim 4 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA further discloses wherein when the movement information indicates that the electronic device is in motion and the determination result indicates that the electronic device has received a GPS signal, the search interval is a first search interval ( A UE may engage in an automatic search mode if the UE has no registered public land mobile network (PLMN) that is readily available in its particular 
location.  During this automatic search, the UE may scan continuously for available PLMNs that are associated with that UE's PLMN priority list.  This scanning process may occur during a PLMN scan window that includes an active scan time interval and a sleep time interval.  If there is no registered PLMN that is found in the first scan, the process repeats itself for another PLMN scan window interval. [¶ 0003] … the UE 115 may perform a scan to detect for PLMNs while in the OOS state.  The scan may occur within a PLMN scan window which may be repeated until the UE 115 identifies a PLMN with which the UE 115 may connect.  During each PLMN scan window, the UE 115 may sleep for much of the time and may wake up periodically to search for PLMNs.  For example, a PLMN scan window may include an active scan time interval and a sleep time interval.  Thus, the UE 115 may power down as much circuitry as possible during the sleep time interval in order to conserve battery power and other resources and then may only search for PLMNs during the active scan time interval.  Under normal operation, the PLMN scan window duration is uniform in that the sleep time interval and/or the active scan time interval may be fixed during the repeated instances of the PLMN scan window as the UE 115 searches for an available PLMN.  However, as described herein, the duration of the scan window may be changed if a UE 115 remains in a static state for a period of time, meaning that the UE 115 does not move from a general location during the period of time.  The duration may change so as to reduce the amount of time that the UE 115 spends in actively searching for PLMNs, as the list of available PLMNs would not be expected to change very often while the UE remains first search interval” is interpreted consistent with e.g., ¶ 0034 of the present published Specification (“The look-up table can be in any form of data/storage structure and/or implemented in hardware/software forms.”) and illustrated in e.g., Figs. 4/5/6, i.e., an unordered/unranked interval value retrieved from data/storage - “first search interval” is not interpreted in its plain meaning, i.e., as a search coming before all others in time or order – or foremost in position, rank, or importance (e.g., the “first search interval” after a device is “first” powered-on, the “first search interval” relative to other search intervals, or to some other to some other event in time or order.))

Regarding Claim 5 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 4. 
ACHAMOLA further discloses wherein 
when the movement information indicates that the electronic device is stationary and the determination result indicates that the electronic device has received a GPS signal, the search interval is a second search interval (The Examiner notes in this alternative there is no claim/requirement for the “second search interval” to be different from any other “search interval,” i.e., a “second search interval” claim requirement is met without change from a first (or any other) “search interval”). It is further noted that the claim is interpreted as simply a “search” performed when the electronic device is stationary. It is further noted (as in Claim 1), that movement information can be determined from GPS signal.(no claim/requirement as to mutual exclusivity)); or 
when the movement information indicates that the electronic device is in motion and the determination result indicates that the electronic device is not receiving a GPS signal, the search interval is a third search interval, wherein the first search interval is longer than the second search interval and the third search interval.

(the UE 115 may perform a scan to detect for PLMNs while in the OOS state.  The scan may occur within a PLMN scan window which may be repeated until the UE 115 identifies a PLMN with which the UE 115 may connect.  During each PLMN scan window, the UE 115 may sleep for much of the time and may wake 

Regarding Claim 7 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 5. 
ACHAMOLA further discloses wherein the second search interval is equal to the third search interval (the PLMN scan window duration is uniform in that the sleep time interval and/or the active scan time interval may be fixed during the repeated instances of the PLMN scan window as the UE 115 searches for an available PLMN. [¶ 0031])

Regarding Claim 8 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA further discloses wherein the sensing device is a gyroscope, an accelerometer, or a gravity sensor (G-sensor) (The motion-detecting sensor may be one or more of the following: an accelerometer, a gyroscope, a global positioning sensor (GPS), a gravity sensor, a rotational vector sensor, a positional orientation sensor, a magnetometer, a UE compass, or a pedometer, for example. [¶ 0051])

Regarding Claim 10 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
wherein the sensing device is integrated with the electronic device as a device (FIG. 7 shows a block diagram of a network search manager 700 which may be an example of the corresponding component of wireless device 500 or wireless device 600. [¶ 0064] … The network search manager 700 may include static state time component 705, scan window component 710, network scan component 715, motion-detecting sensor 720, battery state component 725 and state determining component 730.  Each of these modules may communicate, directly or indirectly, with one another (e.g., via one or more buses). [¶ 0065])

Regarding Claim 11 (Currently Amended), the features of Claim 11 are essentially the same as Claim 1 with ACHAMOLA further disclosing an electronic device for optimizing a network search in an Out-of-Service (OoS) state, comprising: one or more processors; and one or more computer storage media for storing one or more computer-readable instructions, wherein the processor is configured to drive the computer storage media to execute the following tasks … (FIG. 8 shows a diagram of a system 800 including a device that supports PLMN search in static state using sensor inputs in accordance with various aspects of the present disclosure.  For example, system 800 may include UE 115-b, which may be an example of a wireless device 500, a wireless device 600, or a UE 115 as described with reference to FIGS. 1, 2, 4, and 5 through 7. UE 115-b may also include network search manager 805, memory 810, processor 820, transceiver 825, antenna 830 and motion sensor 835.  Each of these modules may communicate, directly or indirectly, with one another (e.g., via one or more buses). … The memory 810 may store computer-readable, computer-executable 

Regarding Claim 13 (Original), the features of Claim 13 are essentially the same as Claim 3 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 14 (Original), the features of Claim 14 are essentially the same as Claim 4 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 15 (Original), the features of Claim 15 are essentially the same as Claim 5 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 17 (Original), the features of Claim 17 are essentially the same as Claim 7 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 7.

Regarding Claim 18 (Original), the features of Claim 18 are essentially the same as Claim 8 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 20 (Original), the features of Claim 20 are essentially the same as Claim 10 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 10.

Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over ACHAMOLA in view of DENG and U.S. Patent 9807661 to MANEPALLI et al. (hereinafter “MANEPALLI”).

Regarding Claim 2 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
ACHAMOLA does not explicitly disclose, or is not relied on to disclose wherein the network search operation further comprises:
determining whether the electronic device is connected to an available network before the search interval timed by the first OoS timer expires; and
stopping the network search operation when the electronic device is connected to an available network.

However, in the same field of endeavor, MANEPALLI teaches wherein the network search operation further comprises:
determining whether the electronic device is connected to an available network before the search interval timed by the first OoS timer expires; and stopping the network search operation when the electronic device is connected to an available network (the wireless device may initiate a search for cellular service … which may continue until cellular service is recovered or until the T311 timer expires.  Similarly, in WCDMA, this may be bound by the greater of the T314 or T315 timer according to 3GPP standards documents and network operator configuration.  Thus, the wireless device may initiate a search for cellular service … which may continue until cellular service is recovered or until the T314/T315 timer expires.  In both WCDMA and LTE, this RLF search period may have the potential for very high power consumption, e.g., as system selection search may be a very power consumption intensive activity, especially if it is performed at a broad scope, such as if scanning all possible RATs and bands. [Column 17 Lines 25 – 39])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ACHAMOLA and DENG with that of MANEPALLI for advantage that it would be desirable to reduce the power requirements of communication devices. (MANEPALLI: Column 1 Lines 25 – 27)

Regarding Claim 12 (Original), the features of Claim 12 are essentially the same as Claim 2 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 2.

Claims 6 and 16 rejected under 35 U.S.C. 103 as being unpatentable over ACHAMOLA in view of DENG and U.S. Patent Publication 2010/0232301 to OMORI.

Regarding Claim 6 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 5. 
ACHAMOLA further discloses wherein 
when the movement information indicates that the electronic device is stationary …  the search interval is a fourth search interval, wherein the second search interval and the third search interval are longer than the fourth search interval (As described above with respect to FIG. 3B, a UE 115 may track the amount of time that the UE 115 has remained in a static state.  The UE 115 may track the static state time with a timer.  If the amount of time that the UE 115 has stayed in a static state has satisfied a predetermined static state time threshold, then the UE 115 may adjust the PLMN scan window 375, as is illustrated in PLMN scan windows 375-b and 375-c. For example, in a situation where the UE 115 is in a static state for a time period that satisfies a static state time threshold, the UE 115 

The combination of ACHAMOLA and DENG teaches does not explicitly teach, or is not relied on to teach wherein … the determination result indicates that the electronic device is not receiving a GPS signal
However, in the same field of endeavor, OMORI teaches wherein … the determination result indicates that the electronic device is not receiving a GPS signal (a GPS function is used to determine whether the mobile communication terminal 10 is present "indoors" or "outdoors". [¶ 0059] … when no signal from GPS satellites can be received, it is determined that the terminal entered "indoors". [¶ 0062] … whether the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ACHAMOLA and DENG with that of OMORI for advantage to provide a mobile communication terminal which can monitor the arrival of a beacon signal transmitted from an access point for wireless LAN more efficiently than in the related arts, and a communication system, a communication method and a control program using the same. (OMORI: ¶ 0020)

Regarding Claim 16 (Original), the features of Claim 16 are essentially the same as Claim 6 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 6.

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over ACHAMOLA in view of DENG and U.S. Patent Publication 2020/0177885 to BRUGMAN.

Regarding Claim 9 (Original), the combination of ACHAMOLA and DENG teaches the method for optimizing a network search in an Out-of-Service (OoS) state as claimed in claim 1. 
While ACHAMOLA discloses wherein the sensing device is connected to a .. network bus … to obtain the movement information (FIG. 7 shows a block diagram of a  … The network search manager 700 may include static state time component 705, scan window component 710, network scan component 715, motion-detecting sensor 720, battery state component 725 and state determining component 730.  Each of these modules may communicate, directly or indirectly, with one another (e.g., via one or more buses). [¶ 0065]), the combination of ACHAMOLA and DENG does not explicitly teach, or is not relied on to teach wherein the sensing device is connected to a controller area network bus (CAN bus) installed on a vehicle to obtain the movement information
However, in the same field of endeavor, BRUGMAN teaches wherein the sensing device is connected to a controller area network bus (CAN bus) installed on a vehicle to obtain the movement information (Referring to FIG. 2, the structure and operation of a dynamic data compression system 400 … The dynamic compression system 400 includes a processor 410, a memory 420 and a group of sensors 430. … the dynamic data compression system 400 may be included in the vehicle 100 as shown in FIG. 1 … A controller area network (CAN) bus 440 is connected to the processor 410, the memory 420 and the group of sensors 430 and operates as a communication interface in and around the vehicle 100.  The sensors 430 as shown in FIG. 2 provide various data points to the processor 410 which in turn processes such data points for various purposes. [¶ 0024] … Still referring to FIG. 2, the group of sensors 430 includes various sensors further including a target sensor 470.  FIG. 3 depicts the sensors 430 more in detail.  In some embodiments, the group of sensors 430 includes a speed sensor 432, a video data generation sensor 434, a LIDAR sensor 436, an accelerometer 438 and a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ACHAMOLA and DENG with that of BRUGMAN for advantage to systems and methods for dynamically compressing vehicle data based on the purpose of vehicle data and/or a vehicle operation condition in order to reduce an amount of vehicle data and provide efficient and fast processing. (BRUGMAN: ¶ 0001)

Regarding Claim 19 (Original), the features of Claim 19 are essentially the same as Claim 9 with the electronic device of Claim 11 performing the Method of Claim 1 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 9.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ERNEST G TACSIK/
Examiner, Art Unit 2644